DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The double patenting rejection has been withdrawn, in view of the terminal disclaimer filed by Applicant.
The advisory regarding the IDS has been withdrawn.
Applicant's arguments directed against the Section 103 rejections have been fully considered but they are not persuasive. 
Applicant argues that the time periods respectively disclosed by DAVYDOV and EKPENYONG, as set forth in the rejection itself, do not correspond to or disclose the recited time period, i.e., “a configured length of time from when the aperiodic CSI request is received [and ending when the aperiodic CSI-RS resource is received]”, and that due to these alleged deficiencies, the rejection has not adequately accounted for and the cited combination fails to teach this time period in question.  However, this time period between the aperiodic CSI request and the reception of the aperiodic CSI RS resource is not in fact rejected by either DAVYDOV or EKPENYONG individually, but by a combination of the time periods disclosed in these two references, respectively.  This is made explicit in the motivation statement in the rejection wherein the quantity (iii), which teaches the time period in question, is rejected by the combined teachings of DAVYDOV AND EKPENYONG.  Please see rejection below for details.
The Applicant understands DAVYDOV’s disclosure of a CSI request sent from the eNB “that indicates in the same subframe which DL subframe carries NZP CSI RS and CSI IM 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0014559 A1 to Davydov et al., in view of U.S. Patent Publication No. 2014/0334355 A1 to Ekpenyong et al.
As to claim 6, Davydov discloses  A terminal in a wireless communication system, the terminal comprising: 
a transmitter; a receiver; and a processor configured to control the transmitter and the receiver, wherein the processor is further configured to (see Fig. 1): 
receive configuration information for a plurality of aperiodic CSI-RS resources (Figs. 4 and 5 and paragraphs 15-17, 19-26, e.g., steps 403, 503: “send RRC message to UE indicating the location of CSI RS and CSI IM resources within a subframe”); 
receive an aperiodic CSI request as downlink control information (DCI) (Figs. 4 and 5 and paragraphs 15-17, 19-24, e.g., steps 405, 505 and paragraphs 19 and 21: “aperiodic CSI reporting is used to provide more detailed reporting in a single reporting instance based on the dynamic CSI request triggered by the serving cell using an uplink DCI format (i.e., DCI that contains an uplink grant for the UE) …”); and 
report aperiodic CSI based on an aperiodic CSI-RS resource of the plurality of aperiodic CSI-RS resources based on the aperiodic CSI request (Figs. 4 and 5 and paragraphs 15-17, 19-24, e.g., steps 405, 505, disclosing a CSI request sent from the eNB “that indicates in the same subframe which DL subframe carries NZP CSI RS and CSI IM resources”), 
wherein the aperiodic CSI-RS resource is received after the aperiodic CSI request is received (Figs. 4 and 5 and paragraphs 15-17, 19-24, e.g., steps 405, 505, disclosing a CSI request sent from the eNB “that indicates in the same subframe which DL subframe carries NZP CSI RS and CSI IM resources”, and then subsequently, steps 407/507, teaching this limitation), and 

Davydov does not appear to explicitly disclose wherein the configured length of time is configured through RRC.
Ekpenyong discloses a length of time between the aperiodic CSI request and the transmission of the aperiodic CSI (Fig. 5, paragraphs 63-64, disclosing, inter alia, “UE detects DCI in subframe N containing an aperiodic CSI request for later subframe N+K” and “the UE performs a CSI measurement in the reference resource and subsequently transmits a CSI report in subframe N+K”, wherein it would have been clear to a PHOSITA that the time length of K subframes would teach this limitation/feature);
wherein the configuration of the CSI reporting is signaled through RRC (Fig. 5, paragraphs 50, 63-64, teaching in step 501: UE receives a CSI reporting configuration by RRC signaling).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Ekpenyong above, in conjunction with and to modify the teachings of Davydov, to reject the limitations of this claim.  This is at least because the cited references are in the same field of endeavor with regard to scheduling and implementing CSI reporting. In particular, it would have been obvious to a PHOSITA that (i) the specified time interval between the CSI-RS resources to be received/used, and the transmission of the CSI report, disclosed in Davydov, is combinable with (ii) the specified time interval separating the CSI request and the transmission of the CSI report, disclosed in Ekpenyong, to teach (iii) a length of time between the CSI request and the CSI-RS resources to be 
As to claim 7, Davydov and Ekpenyong teach the terminal as in the parent claim 6. 
Davydov further discloses wherein the aperiodic CSI request does not include information on the configured length of time.
 (Figs. 4 and 5 and paragraphs 15-17, 19-24, e.g., steps 405, 505 and paragraphs 19 and 21: “aperiodic CSI reporting is used to provide more detailed reporting in a single reporting instance based on the dynamic CSI request triggered by the serving cell using an uplink DCI format (i.e., DCI that 
As to claim 10, Davydov and Ekpenyong teach the terminal as in the parent claim 6. 
Davydov further discloses wherein a resource for the aperiodic CSI- RS resources indicated by the aperiodic CSI request is available for data transmission. (Figs. 4 and 5 and paragraphs 15-17, 19-24, e.g., steps 405, 505 and paragraphs 19 and 21: “aperiodic CSI reporting is used to provide more detailed reporting in a single reporting instance based on the dynamic CSI request triggered by the serving cell using an uplink DCI format (i.e., DCI that contains an uplink grant for the UE) …”, and steps 405, 505, disclosing a CSI request [which could be DCI] sent from the eNB “that indicates in the same subframe which DL subframe carries NZP CSI RS and CSI IM resources”, which teaches this limitation since these NZP CSI RS and CSI IM resources would be available for data transmission, under BRI, where data could include NZP CSI RS and CSI IM)
AS to claims 1, 2, 5, see rejections above for claims 6, 7, 10, in the same order.

Claims 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0014559 A1 to Davydov et al., in view of U.S. Patent Publication No. 2014/0334355 A1 to Ekpenyong et al., further in view of U.S. Patent Publication No. 2017/0331609 A1 to Xia et al.
As to claim 8, Davydov and Ekpenyong teach the method as in the parent claim 6.
Davydov discloses wherein the processor is further configured to receive control information indicating transmission of the aperiodic CSI-RSs (Figs. 4 and 5 and paragraphs 15-17, 19-26, e.g., steps 403, 503: “send RRC message to UE indicating the location of CSI RS and CSI IM resources within a subframe”)
Davydov does not appear to explicitly disclose transmitted on a part of antenna ports in a plurality of adjacent subframes, wherein the control information comprises information on the part of 
Xia discloses transmitted on a part of antenna ports in a plurality of adjacent subframes, wherein the control information comprises information on the part of the antenna ports used for transmission of the aperiodic CSI-RS resources in each of the subframes of the plurality of adjacent subframes (paragraphs 130-134).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Xia, in conjunction with the teachings of DAvydov, to teach the limitations of this claim.  Xia, Ekpenyong and Davidov are also in the same field of endeavor with regard to the optimization of CSI/CSI-RS processing.  The suggestion/motivation would have been to provide an improved method of determining/reporting communication/channel quality by means of CSI-RS. (Xia, paragraphs 1-25; Ekpenyong, paragraphs 1-5, 49-64; Davydov, paragraphs 19-24 and 25-34).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 9, Davydov, Xia and Ekpenyong teach the method as in the parent claim 8.
Davydov discloses wherein the processor is further configured to: measure the aperiodic CSI-RS (Figs. 4 and 5 and paragraphs 15-17, 19-26)
Davydov does not appear to explicitly disclose all of the features of “measuring the aperiodic CSI-RS resources according to the information on the part of the antenna ports used for transmission of the aperiodic CSI-RS resources in each of the subframes; and combining results of the measurement and calculating channel information for all of the antenna ports.”

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Xia, in conjunction with the teachings of DAvydov, to teach the limitations of this claim.  Xia, Ekpenyong and Davidov are also in the same field of endeavor with regard to the optimization of CSI/CSI-RS processing.  The suggestion/motivation would have been to provide an improved method of determining/reporting communication/channel quality by means of CSI-RS. (Xia, paragraphs 1-25; Ekpenyong, paragraphs 1-5, 49-64; Davydov, paragraphs 19-24 and 25-34).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claims 3 and 4, see rejections above for claims 8 and 9, in the same order.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463